 CROWN MACHINERY CO.237Crown Machinery Company, Inc. and District No. 9,International Association ofMachinists and Aero-spaceWorkers,AFL-CIO,Petitioner.Case 14-RC-7282August 3, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted under the direction and supervision of theRegional Director for Region 14 on March 22, 1973,among the employees in stipulated unit described be-low. After the election, the parties were furnished witha tally of ballots which showed that of approximatelyeight eligible voters, six cast ballots, of which threewere cast for, and one was cast against, the Petitioner,and two ballots were challenged. The challenged bal-lots were sufficient to affect the results of the election.Thereafter the Employer filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation, and thereafter, on April27, 1973, issued and duly served on the parties hisReport on Challenged Ballots and Objections, inwhich he recommended that the challenges to the twoballots be sustained, and that the objections be over-ruled. He further recommended that the Petitioner becertified as the collective-bargaining representative ofthe employees in the appropriate unit. Thereafter, theEmployer filed exceptions to the Regional Director'sreport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.We are unable to agree with our dissenting col-league that the Employer's exceptions are sufficient toraisematerial or substantial issues of fact or lawwhichwould warrant reversal of the RegionalDirector's findings or recommendations or whichwould require a hearing. While there is some evidencethat employees Mills and Nash had had some beer todrink prior to arriving at the polls, the evidence indi-cates they were not thereby rendered unfit to casttheir ballots. Thus, they were not challenged by theobservers, were permitted to vote by the Board agent,and did vote in a proper manner.Deeco Inc., 116NLRB 990, 991. While Mills' remarks are some indi-cation that he did not take the election as seriously ashe perhaps should have, they are not a sufficient basisfor setting aside an election. There is nothing here toindicate his remarks interfered with any other voter orthat they created an atmosphere in which a free elec-tion could not be held. Nor do we find it material thattwo employees quit, or intended to quit, after the elec-tion since it is well established that the test for de-termining eligibility is an individual's actual status onthe eligibility and election dates.'Moreover, theEmployer's contention that the two employees in-volved are "non-employees," and our dissentingcolleague's concern that such individuals were im-properly permitted to vote, would appear to be in thenature of postelection challenges. This, of course, theSupreme Court has ruled, a party to an election is notpermitted to do.'Thus, to overturn the Regional Director's recom-mendation in the factual situation here would in ouropinion not be an exercise of the Board's discretion,but an abuse of such discretion. Accordingly, as thetally of ballots shows that the Petitioner has receiveda majority of the valid ballots cast in the election, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) and2(6) and (7) of the Act.4. In agreement with the stipulation of the parties,we find that the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees em-ployed by the Employer at its facility located at8029 Frederick Street, St. Louis, Missouri, ex-cluding office clerical and professional employ-ees, guards, and supervisors as defined in the Act.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that District No. 9, Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,has been designated and select-ed by amajority of the employees of the Employer inthe unit found appropriate above, and that pursuant'General TubeCo,141NLRB 441, enfd 331 F 2d 751 (CA 6).2 A J Tower Co,329 U S 324 (1946)205 NLRB No. 49 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Section9(a) of the Act, the said labororganizationis the exclusive representative of all the employees insuch unit for purposes of collective bargaining withrespect to ratesof pay,wages, hours of employment,and other terms and conditions of employment.CHAIRMAN MILLER,dissenting:We are here certifying a unit on the basis of a 3-1vote.There was evidence submitted which,inmy view,casts considerable doubt as to the sobriety,on elec-tion day,of two out of the four voters whose ballotsare being counted.The evidence also tends to indicatethat the balloting was conducted in an atmosphere ofcrude joking,threats,and, in general,fell considera-short of the orderly andserious minded atmospherewhich we earnestlytry tomaintain as a standard forNLRBelections.The two employees whose sobrietyis in issue alsoquiteobviously had nogenuine or serious purpose invoting,since aftertheycast theirballots they neveragain reportedfor work with the Employer.Ido not thinkthe issuance of a certification as aresult of an electionconductedunder these highlyunsatisfactory conditions is appropriate.While ahearing asto the full facts should, at the veryleast, beheld, my own viewis that eventhe admittedfacts casta sufficientcloud over the ballotingconditions that Iwould exercise administrative discretionand hold an-other election under,hopefully,moreorderlyand pur-poseful circumstances.